      Case 2:17-cr-00023-KS-MTP Document 294 Filed 07/20/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                              CRIMINAL NO. 2:17-CR-23-KS-MTP

MITCHELL JONES



                                        ORDER

      On March 29, 2018, Defendant plead guilty to possession of 50 grams or more

of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).

On June 12, 2019, the Court sentenced him to 280 months of imprisonment followed

by eight years of supervised release. On April 27, 2020 – after serving less than a

tenth of his sentence – Defendant filed a Motion for Compassionate Release [280]

pursuant to 18 U.S.C. § 3582(c)(1)(A) because of the COVID-19 pandemic. The

Government opposes the motion.

      Under 18 U.S.C. § 3582, the Court may reduce a term of imprisonment after

considering the factors set forth in 18 U.S.C. § 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission .

. . .” 18 U.S.C. § 3582(c)(1)(A). Defendant has the burden of demonstrating that he

meets the requirements for compassionate release. United States v. Whirl, 2020 WL

3883656, at *1 (S.D. Miss. July 9, 2020).

                                            1
      Case 2:17-cr-00023-KS-MTP Document 294 Filed 07/20/20 Page 2 of 6




      The Sentencing Commission’s guidelines provide, in relevant part, that the

Court may reduce a term of imprisonment, after considering the factors set forth in

18 U.S.C. § 3553(a), if (1) “[e]xtraordinary and compelling reasons warrant the

reduction;” (2) “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g);” and (3) “[t]he reduction is

consistent with this policy statement.” U.S. SENTENCING GUIDELINES MANUAL §

1B1.13.   The   Sentencing    Commission’s     application   notes provide    that   an

“extraordinary and compelling reason” exists if “[t]he defendant is suffering from a

terminal illness . . . .” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(i).

Likewise, the standard is met if:

      The defendant is

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious function or cognitive impairment, or

             (III) experiencing deteriorating physical or mental health because
             of the aging process,

      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he
      or she is not expected to recover.

U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(ii). The notes also

provide that certain circumstances related to the defendant’s age and family

circumstances can meet the standard. U.S. SENTENCING GUIDELINES MANUAL §

1B1.13 cmt. n. 1(B)-(C).

      Defendant is currently incarcerated in Oakdale FCI in Oakdale, Louisiana. He

                                           2
      Case 2:17-cr-00023-KS-MTP Document 294 Filed 07/20/20 Page 3 of 6




alleges that as of June 16, 2020, at least 22 inmates and 10 staff at the facility had

been diagnosed with COVID-19. He argues that he is at high-risk of illness or death

from COVID-19 because he suffers from hypertension and severe chronic kidney

disease. He also argues that he is unable to effectively avoid exposure to the virus

because of the conditions of confinement in the facility. He contends that there is no

way to make a correctional facility safe, and that he should be immediately released

from custody. Finally, Defendant argues that he would not be a danger to the safety

of any other person or the community if released.

      First, the Court finds that Defendant has not demonstrated that there is an

“extraordinary and compelling” reason to reduce his term of imprisonment.

Defendant’s hypertension and kidney problems are not “serious physical or medical

condition[s] . . . that substantially diminish[] the ability of the defendant to provide

self-care within the environment of a correction facility and from which he or she is

not expected to recover.” See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.

1(A). Courts in this Circuit have found that defendants who are not suffering from a

terminal illness, serious physical or medical condition that diminishes their ability to

care for themselves, serious functional or cognitive impairment, or deteriorating

physical or mental health because of aging do not meet the standard imposed by the

Sentencing Commission’s policy statements. See, e.g. United States v. Takewell, 2020

WL 4043060, at *3 (W.D. La. July 17, 2020); United States v. Washington, 2020 WL

4000862, at *5 (E.D. La. July 15, 2020); United States v. Clark, 2020 WL 1557397, at


                                           3
      Case 2:17-cr-00023-KS-MTP Document 294 Filed 07/20/20 Page 4 of 6




*4 (M.D. La. Apr. 1, 2020); United States v. Vasquez, 2020 WL 3000709, at *3 (S.D.

Tex. June 2, 2020); United States v. Johnson, 2020 WL 3962284, at *3 (S.D. Tex. July

13, 2020); United States v. Dodd, 2020 WL 3893695, at *4 (E.D. Tex. July 10, 2020);

United States v. Reeves, 2020 WL 3895282, at *3 (N.D. Tex. July 10, 2020); Whirl,

2020 WL 3883656 at *3. As this Court has stated, “[p]reexisting medical conditions

that place a defendant at increased risk for serious illness from COVID-19 are not in

and of themselves sufficient to establish extraordinary and compelling reasons

justifying a reduction in sentence.” United States v. McLin, 2020 WL 3803919, at *3

(S.D. Miss. July 7, 2020).

      Moreover, “general concerns about possible exposure to COVID-19 do not meet

the criteria for extraordinary and compelling reasons for a reduction in sentence . . .

.” Takewell, 2020 WL 404360 at *4. “[T]he mere existence of COVID-19 in society”

and, consequently, the prison system “cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020) (citing BOP’s COVID-19 Action Plan).

      The Court also finds that Defendant has not demonstrated that he would not

be a danger to the safety of any other person or to the community if released.

According to Defendant’s presentence report [259], he was a member of a drug

trafficking   organization   responsible    for   distributing   large   quantities    of

methamphetamine in Hattiesburg and Laurel, Mississippi. The organization used


                                           4
      Case 2:17-cr-00023-KS-MTP Document 294 Filed 07/20/20 Page 5 of 6




Defendant’s residence in Soso, Mississippi as a stash house, and investigators

observed Defendant personally deliver packages of methamphetamine to buyers.

Investigators also intercepted messages in which Defendant’s coconspirators talked

about how he liked to “pull guns,” and at least two of Defendant’s coconspirators

possessed firearms during commission of the subject offenses. Defendant and his

coconspirators were collectively responsible for distributing at least forty pounds of

methamphetamine from April 2017 to June 2017.

      Defendant also has an extensive criminal history, including three separate

convictions for driving under the influence, two other convictions for possession of a

controlled substance, and one conviction for domestic violence. Sheriff’s deputies also

responded to a call from Defendant’s residence in September 2017, and his girlfriend

claimed that he had fled into the woods with a shotgun after throwing items around

the home and threatening to shoot any law enforcement officer that entered the

property. No criminal charges were filed after this incident.

      In summary, the Court certainly takes the COVID-19 pandemic seriously, but

it “cannot release every prisoner at risk of contracting COVID-19 because the Court

would then be obligated to release every prisoner.” United States v. Koons, 2020 WL

1940570, at *4 (W.D. La. Apr. 21, 2020). As noted above, “[g]eneral concerns about

the spread of COVID-19 or the mere fear of contracting an illness in prison are

insufficient grounds to establish the extraordinary and compelling reasons necessary

to reduce a sentence.” Id. at *5. For all the reasons provided above, the Court denies


                                          5
     Case 2:17-cr-00023-KS-MTP Document 294 Filed 07/20/20 Page 6 of 6




Defendant’s Motion for Compassionate Release [280].

      SO ORDERED AND ADJUDGED this 20th day of July, 2020.

                                                /s/ Keith Starrett
                                                          KEITH STARRETT
                                           UNITED STATES DISTRICT JUDGE




                                       6
